DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 3-4, 7-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo U.S. Patent Publication No. 2015/0122625 (hereinafter Seo) in view of Kim et al. U.S. Patent Publication No. 2015/0177872 (hereinafter Kim).
Consider claim 1, Seo teaches a conductive member for a touch panel, comprising: a transparent insulating member ([0031] and figure 1, touch screen panel 150 above display panel 140, and thus touch screen panel is transparent in order to transmit light. Figure 2, insulation 252); and a plurality of first electrodes extending in a first direction and arranged in parallel in a second direction intersecting the first direction so as to be insulated from one another on the transparent insulating member (Figure 5, R1-R5), wherein the plurality of first electrodes are constituted by a first mesh conductive film in which a plurality of fine metal wires are electrically connected to one another ([0053], metal mesh), the plurality of first electrodes include a plurality of first main electrodes each having an electrode width Wa defined in the second direction  (Figure 5, W4 and R4) and at least one first sub-electrode having an electrode width Wb smaller than the electrode width Wa of the first main electrode in the second direction (Figure 5, W5 and R5, where W5<W4). In addition, Seo teaches first sub-electrode and first main electrode in the second direction (Figure 5, R4 and R5), the first sub-electrode is the first electrode arranged on an outermost side among the plurality of first electrodes (Figure 5, R5).
Seo does not appear to specifically disclose over an entire region of the first sub-electrode, a mesh pitch Pb of the first mesh conductive film constituting the first sub-electrode is smaller than a mesh pitch Pa of the first mesh conductive film constituting the first main electrode.
However, in a related field of endeavor, Kim teaches touchscreen device and further teaches over an entire region of the first sub-electrode, a mesh pitch Pb of the first mesh conductive film constituting the first sub-electrode is smaller than a mesh pitch Pa of the first mesh conductive film constituting the first main electrode (Figures 7-8, X1 and Y1).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a first mesh pitch smaller than a second mesh pitch as taught by Kim with the benefit that a small 

Consider claim 3, Seo and Kim teach all the limitations of claim 1. 
Seo and Kim do not appear to specifically disclose the mesh pitch Pb and the electrode width Wb satisfy the following Expression (1), and the mesh pitch Pa and the electrode width Wb satisfy the following Expression (2): 1.5Pb<=Wb (1) and Wb<1.5Pa (2).
However, Seo and Kim teaches mesh pitches (small and large) and electrode widths (small and large) in figures 7-8 of Kim and figure 5 of Seo. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain an optimum mesh pitch and width, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).  

Consider claim 4, Seo and Kim teach all the limitations of claim 1. In addition, Kim teaches the first mesh conductive film is constituted by a rhombus mesh (Figures 7-8), and the mesh pitch Pa and the mesh pitch Pb satisfy the following Expression: Pa = 2Pb (3) ([0073], pitch of the mesh-like conductive lines configuring the second electrode may be equal to two times that of mesh-like conductive lines configured the first electrode).

Consider claim 7, Seo and Kim teach all the limitations of claim 1. In addition, Seo teaches a plurality of second electrodes extending in the second direction and arranged in parallel in the first direction so as to be insulated from one another (Figure 5, T1 and T2), wherein the plurality of first electrodes and the plurality of second electrodes are arranged so as to be insulated from each other (Figure 5, R and T insulated by 252), the plurality of second electrodes are constituted by a second mesh conductive film in which a plurality of fine metal wires are electrically connected to one another ([0053], mesh), the plurality of second electrodes include a plurality of second main electrodes each having an electrode width We defined in the first direction and at least one second sub-electrode having an electrode width Wd smaller than the electrode width We of the second main electrode in the first direction (Figure 5, T1 and T2; W1’ and W2’). In addition, Seo teaches the second sub-electrode in the first direction and the second main electrode in the first direction (Figure 5, T1 and T2). 
Seo does not appear to specifically disclose over an entire region of the second sub-electrode, a mesh pitch Pd of the second mesh conductive film constituting the second sub-electrode is smaller than a mesh pitch Pc of the second mesh conductive film constituting the second main electrode.
However, Kim teaches over an entire region of the second sub-electrode, a mesh pitch Pd of the second mesh conductive film constituting the second sub-electrode is smaller than a mesh pitch Pc of the second mesh conductive film constituting the second main electrode (Figures 7-8, X1 and Y1).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a first mesh pitch smaller than a second mesh pitch as taught by Kim with the benefit that a small pitch should correspond to a small electrode and a large pitch should correspond to a large electrode as shown in by Kim in figures 6-7 and [0009] so that touch sensitivity may be improved and parasitic capacitance may be reduced in [0088].

Consider claim 8, Seo and Kim teach all the limitations of claim 7. In addition, Seo teaches the second sub-electrode is the second electrode arranged on an outermost side among the plurality of second electrodes (Figure 5, T1).

Consider claim 9, Seo and Kim teach all the limitations of claim 7. 
Seo and Kim do not appear to specifically disclose the mesh pitch Pd and the electrode width Wd satisfy the following Expression (4), and the mesh pitch Pc and the electrode width Wd satisfy the following Expression (5): 1.5Pd <Wd (4) and Wd<=1.5Pc (5).
However, Seo and Kim teaches mesh pitches and electrode widths (small pitch, large pitch, small width and large width) in figures 7-8 of Kim and figure 5 of Seo. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain an optimum mesh pitch and width, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).  

Consider claim 10, Seo and Kim teach all the limitations of claim 7. In addition, Kim teaches the second mesh conductive film is constituted by a rhombus mesh (Figures 7-8), and the mesh pitch Pc and the mesh pitch Pd satisfy the following Expression: Pc = 2Pd (6) ([0073], pitch of the mesh-like conductive lines configuring the second electrode may be equal to two times that of mesh-like conductive lines configured the first electrode).

Consider claim 11, Seo and Kim teach all the limitations of claim 7. In addition, Kim teaches the second mesh conductive film has the same mesh shape as a mesh shape of the first mesh conductive film (Figures 7-8, rhomboid shape).

Consider claim 14, Seo and Kim teach all the limitations of claim 1. In addition, Seo teaches a touch panel using the conductive member for a touch panel (Figure 1, 100).

Claims 5-6, 12-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo and Kim as applied to claim 1 above, and further in view of Oh et al. U.S. Patent Publication No. 2014/0333555 (hereinafter Oh).
Consider claim 5, Seo and Kim teach all the limitations of claim 1. In addition, Seo teaches touch screen panel may include a dummy pattern for improving a visibility in [0081]. Furthermore, Kim teaches dummy electrodes in [0080].
Seo and Kim do not appear to specifically disclose wherein the first main electrode has a first dummy pattern, which is arranged so as to be electrically insulated from the first mesh conductive film and is constituted by a plurality of fine metal wires, and a difference between an opening ratio of the first main electrode and an opening ratio of the first sub-electrode is within 0.5%.
However, in a related field of endeavor, Oh teaches a touch sensor (abstract) and further teaches wherein the first main electrode has a first dummy pattern (Figure 7, 21b), which is arranged so as to be electrically insulated from the first mesh conductive film and is constituted by a plurality of fine metal wires (Figure 7, 21 and 21b), and a difference between an opening ratio of the first main electrode and an opening ratio of the first sub-electrode is within 0.5% (Figure 7, each of the rhombuses in 21 have same opening ratio and within .5%).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a dummy pattern as taught by Oh in order to resolve a visibility problem of the electrode patterns due to the relative increase in the size of the mesh pattern of any one of the electrode patterns as suggested by Oh in [0012].

Consider claim 6, Seo, Kim and Oh teach all the limitations of claim 5. In addition, Oh teaches a plurality of first dummy electrodes each of which is arranged between the plurality of first electrodes so as to be electrically insulated from the plurality of first electrodes and each of which is constituted by a plurality of fine metal wires (Figure 7, 21 and 21b), wherein a difference between any two of an opening ratio of the first main electrode, an opening ratio of the first sub-electrode, and an opening ratio of the first dummy electrode is within 0.5%, respectively (Figure 7, each of the rhombuses in 21 have same opening ratio).

Consider claim 12, Seo and Kim teach all the limitations of claim 7. In addition, Seo teaches touch screen panel may include a dummy pattern for improving a visibility in [0081]. Furthermore, Kim teaches dummy electrodes in [0080].
Seo and Kim do not appear to specifically disclose the second main electrode has a second dummy pattern, which is arranged so as to be electrically insulated from the second mesh conductive film and is constituted by a plurality of fine metal wires, and a difference between an opening ratio of the second main electrode and an opening ratio of the second sub-electrode is within 0.5%.
 However, Oh teaches the second main electrode has a second dummy pattern, which is arranged so as to be electrically insulated from the second mesh conductive film and is constituted by a plurality of fine metal wires (Figure 7, 21b and 22), and a difference between an opening ratio of the second main electrode and an opening ratio of the second sub-electrode is within 0.5% (Figure 7, rhombuses in 22 with same opening ratio and thus within .5%).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a dummy pattern as taught by Oh in order to resolve a visibility problem of the electrode patterns due to the relative increase in the size of the mesh pattern of any one of the electrode patterns as suggested by Oh in [0012].

Consider claim 13, Seo and Kim teach all the limitations of claim 12. In addition, Kim teaches  a plurality of second dummy electrodes each of which is arranged between the plurality of second electrodes so as to be electrically insulated from the plurality of second electrodes and each of which is constituted by a plurality of fine metal wires (Figure 7, 21b and 22), wherein a difference between any two of an opening ratio of the second main electrode, an opening ratio of the second sub-electrode, and an opening ratio of the second dummy electrode is within 0.5%, respectively (Figure 7, rhombuses in 22 with same opening ratio and thus within .5%).

Consider claim 15, it includes the limitations of claim 5 and thus rejected by the same reasoning.

Consider clam 16, it includes the limitations of claim 4 and thus rejected by the same reasoning.

Consider claim 17, it include the limitations of claims 7, 9 and 12 and thus rejected by the same reasoning.

Consider claim 18, it include the limitations of claims 4 and 10 and thus rejected by the same reasoning.

Consider claim 19, it include the limitations of claims 1 and 8 and thus rejected by the same reasoning.

Consider claim 20, it include the limitations of claim 14 and thus rejected by the same reasoning.

Response to Arguments
Applicant's arguments filed 06/17/2021 have been fully considered but they are not persuasive.
On pages12-13, Applicant argues that “Kim does not disclose that the pitch is changed among the first electrodes extending in the first direction, or the pitch is changed among the second electrodes extending in the second direction”. The Office respectfully disagrees for the following reason.
Seo teaches first sub-electrode (Figure 5, R5) having an electrode width Wb (Figure 5, W5) smaller than the electrode width Wa (Figure 5, W4) of the first main electrode (Figure 5, R4) in the second direction (Figure 5, x-direction), the first sub-electrode is the first electrode arranged on an outermost side among the plurality of first electrodes (Figure 5, R5). Seo also teaches that the electrodes can made of metal mesh in [0053]. However, Seo does not appear to disclose mesh pitch of the first mesh conductive film constituting the first sub-electrode is smaller than a mesh pitch of the first mesh conductive film constituting the first main electrode. However, Kim teaches that a small pitch should correspond to a small electrode and a large pitch should correspond to a large electrode as shown in by Kim in figures 7-8 and [0009] so that so that touch sensitivity may be improved and parasitic capacitance may be reduced in [0088]. Consequently, the combination of Seo and Kim disclose these limitations. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512.  The examiner can normally be reached on Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO W FLORES/Primary Examiner, Art Unit 2621